      Case 2:20-cv-01903-SPL Document 16 Filed 10/02/20 Page 1 of 18




1
     Kara Karlson (029407)
2    Linley Wilson (027040)
     2005 North Central Avenue
3    Phoenix, AZ 85004-1592
4    Telephone (602) 542-4951
     kara.karlson@azag.gov
5    linley.wilson@azag.gov
     adminlaw@azag.gov
6
     Attorneys for Defendant
7    Arizona Secretary of State Katie Hobbs
8
                               UNITED STATES DISTRICT COURT
9
                               FOR THE DISTRICT OF ARIZONA
10
11
     Mi Familia Vota, et al,                    No: CV-20-01903-PHX-SPL
12
                          Plaintiffs,           ARIZONA SECRETARY OF STATE’S
13                                              RESPONSE IN OPPOSITION TO
     v.                                         EMERGENCY MOTION FOR
14
                                                TEMPORARY RESTRAINING ORDER
     Katie Hobbs, in her official capacity as
15                                              AND PRELIMINARY INJUNCTION
     Arizona Secretary of State,
16
                          Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
          Case 2:20-cv-01903-SPL Document 16 Filed 10/02/20 Page 2 of 18




1                                                TABLE OF CONTENTS
2    I.     INTRODUCTION ....................................................................................................... 1
3    II. BACKGROUND ......................................................................................................... 2
4           A. Arizona’s Voter Registration Deadline and the COVID-19 Pandemic ................ 2
5           B. Plaintiffs’ Last-Minute Request for A Mandatory Injunction .............................. 4
6    III. ARGUMENT ............................................................................................................... 5
7           A. Plaintiffs Are Not Likely to Succeed on the Merits of their Claims ..................... 6
8                i. Plaintiffs Lack Standing. .................................................................................. 6
9                ii. The Purcell and Laches Doctrines Warrant Dismissal .................................... 8
10               iii. Jurisdictional Defects aside, Plaintiffs’ Claims Fail on the Merits ................ 9
11               iv. Any Incidental Burden Is Justified by the State’s Interests .......................... 10
12               v. The COVID-19 Pandemic Does Not Render the Deadline
13                     Unconstitutional ........................................................................................... 11
14          B. Plaintiffs Have Not Demonstrated Irreparable Harm ......................................... 14
15          C. The Balance of Equities and the Public Interest Favor the Secretary ................. 14
16   IV. CONCLUSION .......................................................................................................... 15
17
18
19
20
21
22
23
24
25
26
27
28
                                                                     i
         Case 2:20-cv-01903-SPL Document 16 Filed 10/02/20 Page 3 of 18




1                                   I.      INTRODUCTION
2            For 30 years, Arizona law has required voters to register to vote at least 29 days
3    before an election. See A.R.S. § 16-120 (“Deadline”). 1 This year, the Deadline that
4    applies to the upcoming November 3rd General Election (“General Election”) falls on
5    Monday, October 5, 2020.
6            The Plaintiffs here—two organizations and one individual engaged in voter
7    registration efforts (Compl., ¶¶ 15-17)—waited until a mere three business days before
8    the Deadline to bring this lawsuit. And they seek the extraordinary remedy of a
9    mandatory injunction to alter the Deadline. Plaintiffs seek to move the Deadline from 29
10   days before early voting begins, to 7 days before Election Day, contending that
11   enforcement of the Deadline during the COVID-19 pandemic is unconstitutional “as
12   applied during these circumstances.” See Plaintiffs’ Emergency Motion for Temporary
13   Restraining Order and Preliminary Injunction (“Motion”) at 2.
14           Plaintiffs fail to satisfy their high burden of showing that the facts and the law
15   clearly favor them to warrant a mandatory injunction. First, Plaintiffs are not likely to
16   succeed on the merits of their First or Fourteenth Amendment claims. Their claims
17   suffer from several jurisdictional defects, including that Plaintiffs lack Article III
18   standing and have failed to join indispensable parties to this lawsuit—i.e., the county
19   recorders in Arizona’s 15 counties. Additionally, Plaintiffs’ eleventh-hour request is
20   unreasonable and should be dismissed based on either the Purcell doctrine, see Purcell
21   v. Gonzalez¸ 549 U.S. 1, 5 (2006), or the related doctrine of laches. And contrary to
22   Plaintiffs’ allegations, Arizona’s Deadline is constitutional; the COVID-19 pandemic
23   does not compel a different conclusion.
24           Second, Plaintiffs fail to show that enforcement of the existing deadline will
25   result in irreparable injury. Plaintiffs’ theory of irreparable injury is non-cognizable and
26
     1
       In 1990, the Arizona Legislature modified the previous 50-day voter registration
27   deadline, which had been in place since at least 1979, see Ex. A, to a 29-day deadline
     that is still in force today. See 1990 Ariz. Legis. Serv. 321 (H.B. 2074).
28
                                                  1
      Case 2:20-cv-01903-SPL Document 16 Filed 10/02/20 Page 4 of 18




1    self-inflicted. Moreover, available data does not suggest that voters have been, or will
2    be, unable to register in time to vote by the October 5th deadline despite diligent efforts
3    to do so. In fact, the data shows (contrary to Plaintiffs’ assertions) that more Arizonans
4    have registered to vote this year than in the 2016 presidential election year.
5           Third, the balance of equities and public interest considerations tip sharply
6    against Plaintiffs. Plaintiffs oversimplify and minimize the significant hardships to
7    election officials that would result from a last-minute judicial modification of Arizona’s
8    Deadline. This type of extraordinary relief is also certain to cause voter confusion and
9    erode public confidence in the integrity of Arizona’s election processes, which “has
10   independent significance.” See Crawford v. Marion County Election Bd., 553 U.S. 181,
11   197 (2008). Granting Plaintiffs’ Motion would amount to an “overbroad injunction” that
12   is not “narrowly tailor[ed]” to “specific threatened harms[.]” See Stormans, Inc. v.
13   Selecky, 586 F.3d 1109, 1142 (9th Cir. 2009) (reversing grant of preliminary injunction
14   where the district court “fail[ed] to properly consider the balance of hardships and the
15   public interest” and “enter[ed] an overbroad injunction”).
16                                   II.     BACKGROUND
17          A.     Arizona’s Voter Registration Deadline and the COVID-19 Pandemic
18          Since March of 2020, people throughout the world have encountered various
19   challenges as a result of the COVID-19 pandemic. Plaintiffs have been well aware of the
20   pandemic’s effect on their voter registration activities, alleging that at least since March
21   30, their in-person registration efforts were restricted. Compl. ¶ 58. Governor Ducey’s
22   stay-at-home order expressly exempted constitutionally protected speech activities such
23   as voter registration efforts. Ariz. Exec. Order No. 2020-18 (Mar. 30, 2020) at 3.
24          Meanwhile, the Deadline of October 5, 2020, has been highly publicized through
25   a variety of formats for months in anticipation of the General Election. For example:
26          • The Arizona 2020 General Election Publicity Pamphlet, which is
              posted on the Secretary’s website and mailed “to every household that
27
              contains a registered voter[,]” see A.R.S. § 19-123(B), states:
28            “DEADLINE: You must register to vote by October 5, 2020 to
                                                  2
         Case 2:20-cv-01903-SPL Document 16 Filed 10/02/20 Page 5 of 18




                 participate in the November 3, 2020 General Election.” The Publicity
1
                 Pamphlet, which has already been mailed this year, informs voters that
2                they may register online or by using voter registration forms included
                 in the Pamphlet. 2
3
              • On September 21, 2020, the Secretary issued a press release to
4               recognize National Voter Registration Day, September 22, 2020. The
5               Secretary announced: “National Voter Registration Day is a perfect
                opportunity to remind people that the voter registration deadline to
6               participate in the 2020 General Election is October 5, which is just a
                few weeks away.” 3
7
8             • On September 22, 2020, the Arizona Republic published an article
                reminding voters that “[t]he deadline to register to vote in Arizona is
9               Oct[ober] 5, less than two weeks away” and that “[o]nly people who
                register before the deadline can vote in the Nov. 3 election for
10              president, U.S. Senate and a host of other offices.” See The Arizona
11              Republic, How to register to vote in Arizona on National Voter
                Registration Day (or any day before the deadline) (Sept. 22, 2020). 4
12
              • The “Arizona Voter Registration Form” itself, which the Secretary
13              provides on her website and included in the Publicity Pamphlet, is
14              accompanied by an instruction that states: “You must register at least
                29 days before the election (or the next business day if that deadline
15              falls on a holiday).” See Ex. B.
16            In light of COVID-19, the Secretary, as the State’s Chief Election Official, has
17   taken affirmative steps to enable voters to more easily register to vote. See Ex. C
18   (Declaration of Bo Dul). For example, ServiceArizona was updated to allow voters with
19   nonstandard addresses to register online. Id. at ¶ 4. The Secretary also created a unique
20   URL program to allow the recognized political parties and nonpartisan civic engagement
21   organizations to conduct online voter registration drives and track and identify voters
22   who register through the organization’s unique URL. Id. at ¶ 5.
23   2
      https://azsos.gov/sites/default/files/2020_General_Election_Publicity_Pamphlet_Englis
     h.pdf. This Court should take judicial notice of records that are publicly available on the
24   Secretary’s website and not subject to reasonable dispute. See Fed. R. Evid. 201(b);
     Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998-99 (9th Cir. 2010) (taking judicial
25   notice of official information posted on governmental website).
26   3
         https://azsos.gov/about-office/media-center/press-releases/1224.
27   4
      https://www.azcentral.com/story/news/politics/elections/2020/09/22/register-vote-
     arizona-how-to-deadlines-request-mail-in-ballot/3493021001/
28
                                                   3
      Case 2:20-cv-01903-SPL Document 16 Filed 10/02/20 Page 6 of 18




1           The Secretary also developed detailed procedures and trained staff to provide
2    voter registration assistance to Arizonans who call 1-877-THE-VOTE. Id. at ¶ 8. These
3    procedures, consistent with existing laws and deadlines, include assistance with
4    initiating the submission of a voter registration form by the October 5th deadline for
5    eligible registrants who cannot use ServiceArizona. This may be because these
6    individuals lack certain forms of identification or do not have internet access and a
7    printer and cannot obtain a paper form in time to submit it by the deadline. Id. These
8    new procedures ensure voters can submit a registration application on or before the
9    Deadline without having to engage in in-person contact that could transmit COVID-19.
10          B.     Plaintiffs’ Last-Minute Request for A Mandatory Injunction
11          By asking this Court to extend the Deadline to a date that Plaintiffs prefer,
12   Plaintiffs undermine the Secretary’s work aimed at administering a safe and secure
13   General Election consistent with existing law and timelines. See Motion at 1-2. Notably,
14   Plaintiffs stated during the status conference on October 1 that they engaged in voter
15   registration efforts “on the street” in late August. And they have known about COVID-
16   19 since March. Yet Plaintiffs still waited until September 30th to bring this lawsuit.
17          In support of their request for extraordinary relief, Plaintiffs allege that “voter
18   registration this year is significantly lower than in 2016, the last Presidential year.”
19   Compl., ¶ 61. Plaintiffs further contend that in 2016, between January and August,
20   “146,214 new voters registered[,]” compared to “only 62,565 registrations” during the
21   same period this year. Id. Although Plaintiffs do not explain the basis for their
22   calculations, it appears that they relied on quarterly reports published by the Secretary.
23   Plaintiffs’ calculations based on these reports are superficial at best because the total
24   number of registered voters fluctuates throughout the year as a result of list maintenance
25   when records are inactivated or cancelled, election activity, promotions like National
26   Voter Registration Day, and other factors. In any event, the Secretary’s data below,
27   which is more comprehensive and up-to-date than Plaintiffs’ data, shows that overall,
28   voter registrations have increased and surpassed the number of registrations in 2016:
                                                  4
      Case 2:20-cv-01903-SPL Document 16 Filed 10/02/20 Page 7 of 18




1           • The number of active voters with an original registration date between
2             January 1, 2020 and October 1, 2020 is 389,284.

3           • The total number of active voters as of October 1, 2020, is 4,160,915,
4             which represents an increase of 234,266 since January 1, 2020. The
              total number of active voters also exceeds the number of active
5             registered voters as of the voter registration deadline for the 2016
              general election (3,588,466) by approximately half a million voters.
6
7           • On Voter Registration Day alone (September 22, 2020), 40,294
              Arizonans registered to vote or updated their registration online. And
8             approximately 4,730 Arizonans did so using paper registration forms.
9    See Ex. C at ¶¶ 10-11.
10          The data does not support Plaintiffs’ allegation that enforcement of the existing
11   October 5, 2020 deadline, “[a]s applied during the ongoing COVID-19 emergency,” will
12   “severely burden[] Plaintiffs’ ability to exercise core political speech and associational
13   rights in voter registration drives[.]” Compl., ¶ 109. Instead, the data suggests that the
14   Secretary’s proactive efforts to communicate the Deadline and encourage timely voter
15   registrations have been successful and that voters are not encountering significant
16   difficulties registering to vote during the pandemic.
17                                      III.   ARGUMENT
18          Plaintiffs seeking a preliminary injunction have the burden to show: 1) that they
19   are likely to succeed on the merits; 2) that they are likely to suffer irreparable harm in
20   the absence of preliminary relief; 3) that the balance of equities tips in their favor; and 4)
21   that an injunction is in the public interest. Winter v. Nat. Res. Def. Council, Inc., 555
22   U.S. 7, 20 (2008). The balance of the equities and public interest factors merge when the
23   State is a party. Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073, 1092 (9th Cir. 2014)
24   (citing Nken v. Holder, 556 U.S. 418, 435 (2009)). When a plaintiff seeks to change the
25   status quo, as in this case, the plaintiff’s burden is much heavier. Marlyn Nutraceuticals,
26   Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 878-79 (9th Cir. 2009). A mandatory
27   injunction is not issued in doubtful cases, id. at 879, and should not be granted “unless
28
                                                   5
      Case 2:20-cv-01903-SPL Document 16 Filed 10/02/20 Page 8 of 18




1    the facts and law clearly favor the plaintiff.” Comm. of Cent. Am. Refugees v. I.N.S., 795
2    F.2d 1434, 1441 (9th Cir. 1986).
3           A.     Plaintiffs Are Not Likely to Succeed on the Merits of their Claims
4           As a threshold matter, Plaintiffs are unlikely to succeed on the merits of their
5    claims because their complaint suffers from numerous jurisdictional defects.
6           i. Plaintiffs lack standing. At the preliminary injunction stage, plaintiffs must
7    make a clear showing of each element of standing to sue in federal court under Article
8    III of the Constitution. Townley v. Miller, 722 F.3d 1128, 1133 (9th Cir. 2013). A
9    plaintiff seeking to establish standing must demonstrate that “(1) it has suffered an
10   ‘injury in fact’ that is (a) concrete and particularized and (b) actual or imminent, not
11   conjectural or hypothetical; (2) the injury is fairly traceable to the challenged action of
12   the defendant; and (3) it is likely, as opposed to merely speculative, that the injury will
13   be redressed by a favorable decision.” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs.
14   (TOC) Inc., 528 U.S. 167, 180-81 (2000) (quotation omitted).
15          The organizational Plaintiffs contend that “[b]ecause of the pandemic
16   restrictions,” they “have only been able to register approximately 23,000 new voters
17   instead of their targeted 55,000.” Motion at 4. Plaintiffs cite no authority for their
18   apparent proposition that an organization can establish an Article III injury by simply
19   pointing to the organization’s goal and stating that they failed to achieve it. And by
20   Plaintiffs’ own admission, they fail to establish causation because they attribute their
21   alleged injury (failure to achieve a self-imposed goal of registering 55,000 new voters)
22   to circumstances and factors outside the Secretary’s control. This is insufficient. See
23   Spokeo v. Robbins, 136 S. Ct. 1540, 1547 (2016) (injury must be “fairly traceable” to a
24   defendant to meet the “irreducible constitutional minimum” of standing to proceed);
25   Thompson v. Dewine, 959 F.3d 804, 810 (6th Cir. 2020) (“And we must remember, First
26   Amendment violations require state action. … So we cannot hold private citizens’
27   decisions to stay home for their own safety against the State.”).
28
                                                  6
         Case 2:20-cv-01903-SPL Document 16 Filed 10/02/20 Page 9 of 18




1            Plaintiffs’ injuries are also not redressable. Plaintiffs have failed to name
2    indispensable defendants—Arizona’s 15 county recorders who are statutorily
3    responsible for receiving voter registrations 29 days before an election, see A.R.S. § 16-
4    120(A). County recorders are indispensable to this litigation because the relief Plaintiffs
5    seek—an extension of the Deadline to October 27—will require county elections
6    officials to expend significant resources to process voter registration forms during the
7    early voting period, on an expedited basis, to ensure that (1) early ballots are sent to
8    voters who want them; and (2) registration rolls are updated to accurately reflect voter
9    registrations that are not finalized until a few days before Election Day.
10           Plaintiffs appear to have overlooked this problem, and many other downstream
11   consequences as a result of their extremely tardy request. But the election officials who
12   are best situated to address these glaring issues have not been named as defendants.
13   This renders Plaintiffs’ claims non-redressable. See Carroll v. Nakatani, 342 F.3d 934,
14   945 (9th Cir. 2003) (holding injury not redressable where plaintiffs failed to name
15   United States as a party despite knowing the government’s participation was required);
16   Schnabel v. Lui, 302 F.3d 1023, 1029 (9th Cir. 2002) (failure to join indispensable
17   parties warrants dismissal under Federal Rule of Civil Procedure 12(b)(7)). 5
18
19
20   5
       Although this Court previously rejected the Secretary’s argument that county officials
     were necessary parties in a previous challenge to Arizona’s voter registration deadline in
21   Arizona Democratic Party v. Reagan, No. CV-16-03618-PHX-SPL, 2016 WL 6523427
     (D. Ariz. 2016), the plaintiffs in that case sought narrow relief: an order that would allow
22   voters whose registration applications were received one day after the deadline (which
     fell on a holiday that year) to vote in the 2016 general election. Here, in contrast, the
23   relief Plaintiffs seek—a three-week extension of the deadline—imposes a much more
     severe burden on county officials. Thus, “resolving the action in [the counties’] absence
24   may as a practical matter impair or impede [their] ability to protect that interest.” Salt
     River Project Agr. Imp. And Power Dist. v. Lee, 672 F.3d 1176, 1179 (9th Cir. 2012)
25   (citing Fed. R. Civ. P. 19(a)(1)(B)(ii)). And although Plaintiffs note that the Secretary
     has authority to promulgate official election rules (Motion at n.1), those rules could not
26   have promulgated a registration deadline that contravenes Arizona law, and any update
     to the Election Procedures Manual must be approved by the Governor and Attorney
27   General to take effect. See A.R.S. § 16-452 (election procedures are intended to
     “achieve and maintain the maximum degree of correctness”).
28
                                                  7
     Case 2:20-cv-01903-SPL Document 16 Filed 10/02/20 Page 10 of 18




1           ii. The Purcell and Laches Doctrines Warrant Dismissal. In Purcell, the
2    Supreme Court affirmed the cardinal rule that federal courts should not alter election
3    rules on the eve of an election. 549 U.S. 1, 5 (2006). The Court explained that “[c]ourt
4    orders affecting elections … can themselves result in voter confusion and consequent
5    incentive to remain away from the polls.” Id. at 4-5. This risk of voter confusion will
6    only increase “[a]s an election draws closer.” Id. In Republican National Committee v.
7    Democratic National Committee—within the first month of the pandemic—the Supreme
8    Court granted a stay of a district court injunction that changed absentee ballot deadlines
9    to “allow[] ballots to be mailed … after election Day.” 140 S.Ct. 1205, 1207 (2020). The
10   Court emphasized that the injunction changed the election rules “close to the election
11   date” and “in essence enjoined nonparties to th[e] lawsuit.” Id. By doing so, the Court
12   concluded, the district court “contravened [the Supreme Court’s] precedents …
13   repeatedly emphasiz[ing] that lower federal courts should ordinarily not alter the
14   election rules on the eve of an election.” Id. (citations omitted). Plaintiffs’ requested
15   relief here falls squarely within the Purcell doctrine.
16          For similar reasons, Plaintiffs’ claims should be dismissed under the laches
17   doctrine based on Plaintiffs’ unreasonable delay in bringing suit. See Jarrow Formulas,
18   Inc. v. Nutrition Now, Inc., 304 F.3d 829, 838 (9th Cir. 2002) (courts consider “the
19   length of delay, which is measured from the time the plaintiff knew or should have
20   known about its potential cause of action” and assess the reasonableness of the period of
21   inaction) (citation omitted). The Deadline is not new. It has existed for three decades.
22   And the pandemic has been ongoing for the past seven months. Plaintiffs admit they
23   were fully aware of the challenges presented by the pandemic; yet they waited until
24   three business days prior to the Deadline to file suit. This is objectively unreasonable.
25          And Plaintiffs’ delay prejudices the Secretary. Like the Plaintiffs, the Secretary
26   faces new challenges relating to COVID-19. But the Secretary has taken proactive
27   measures to ensure that Arizonans can register to vote. See Ex. C. This litigation
28   undermines and diverts resources from those efforts. See Garcia v. Griswold, 2020 WL
                                                   8
     Case 2:20-cv-01903-SPL Document 16 Filed 10/02/20 Page 11 of 18




1    4926051, *4 (D. Colo. Aug. 21, 2020) (reasoning plaintiffs “are not strongly likely to
2    succeed on the merits” where Colorado Secretary of State “is likely to succeed in
3    proving a laches defense”).
4           iii. Jurisdictional Defects Aside, Plaintiffs’ Claims Fail on the Merits. Plaintiffs
5    also fail to state a claim upon which relief can be granted. The federal Constitution
6    authorizes State legislatures to prescribe the “Times, Places and Manner of holding
7    Elections . . .” U.S. Const. art. I, § 4, cl. 1. States “retain broad authority to structure and
8    regulate elections.” Short v. Brown, 893 F.3d 671, 676 (9th Cir. 2018). The
9    Anderson/Burdick framework applies to Plaintiffs’ claims, and the level of scrutiny
10   depends on the severity of the burden. Burdick v. Takushi, 504 U.S. 428, 433-34 (1992);
11   Anderson v. Celebreeze, 460 U.S. 780, 789 (1983). Under this framework, courts “must
12   first consider the character and magnitude of the asserted injury to the rights . . . that the
13   plaintiff seeks to vindicate.” Short, 893 F.3d at 676. If the asserted injury evidences no
14   burden, there is “no reason to call on the State to justify its practice.” Ariz. Libertarian
15   Party v. Reagan, 798 F.3d 723, 732 n.12 (9th Cir. 2015). In Burdick, the Supreme Court
16   recognized that “[e]lection laws will invariably impose some burden upon individual
17   voters,” and that as a result, “there must be a substantial regulation of elections if they
18   are to be fair and honest and if some sort of order, rather than chaos, is to accompany the
19   democratic processes.” 504 U.S. at 433 (internal quotation marks and citation omitted).
20   Minimal burdens from generally applicable and even-handed regulations are justified by
21   a State’s important regulatory interests. Timmons v. Twin Cities Area New Party, 520
22   U.S. 351, 358 (1997).
23          Here, complying with Arizona’s longstanding statutory Deadline is not
24   burdensome, and the Deadline is easily justified by the State’s interests. Far short of an
25   “extensive restriction,” a reasonable, generally-applicable election deadline—the
26   quintessential time regulation—does not impose a meaningful burden on the right to
27   vote. See Rosario v. Rockefeller, 410 U.S. 752, 758 (1973) (upholding constitutionality
28   of deadline to register with a political party to participate in primary election); Barilla v.
                                                    9
     Case 2:20-cv-01903-SPL Document 16 Filed 10/02/20 Page 12 of 18




1    Ervin, 886 F.2d 1514, 1524 (9th Cir. 1989) (upholding pre-election deadline to reregister
2    after moving within a county), overruled on other grounds by Simpson v. Lear Astronics
3    Corp., 77 F.3d 1170, 1174 (9th Cir. 1989). In Barilla, for example, the Ninth Circuit
4    upheld a voter registration deadline despite the fact that plaintiffs had been denied the
5    ability to vote because their mailed-in registrations were received after, but mailed
6    before, the deadline. Id. at 1517. The Ninth Circuit rejected the argument that strict
7    scrutiny should apply and instead followed the Supreme Court’s lead in Rosario that the
8    Anderson/Burdick balancing test is the appropriate standard for review of election
9    deadlines. See id. at 1523-25. “What is at issue here is not a ‘ban’ on plaintiffs’ right to
10   vote, [as would be required for strict scrutiny to apply] but rather, a ‘time limitation’ on
11   when plaintiffs had to act in order to be able to vote.” Id. at 1525. The deadline “easily”
12   satisfied that test. Id. Likewise, Arizona’s Deadline is also constitutional.
13          iv. Any Incidental Burden Is Justified by the State’s Interests. The State’s
14   interests easily satisfy the balancing test required by the Anderson/Burdick framework.
15   Those interests include finality, promoting voter confidence, orderly election
16   administration, and “protecting the integrity, fairness, and efficiency of [] ballots and
17   election processes.” Timmons, 520 U.S. at 364; see also Purcell, 549 U.S. at 4
18   (“Confidence in the integrity of our electoral processes is essential to the function of our
19   participatory democracy.”); Crawford, 553 U.S. at 192-97 (recognizing state’s interest in
20   promoting voter confidence and improving election administration). Having a voter
21   registration deadline fall on the 29th day prior to a general election is imminently
22   reasonable so that elections officials may compile the lists of eligible voters to
23   administer an honest and orderly election. See Marston v. Lewis, 410 U.S. 679, 681
24   (1973); Perry v. Judd, 471 F. App’x 219, 226 (4th Cir. 2012) (“Ballots and elections do
25   not magically materialize. They require planning, preparation, and studious attention to
26   detail if the fairness and integrity of the electoral process is to be observed.”).
27          Further, extending the registration deadline by three weeks would cause a host of
28   other problems for elections officials. Plaintiffs want a registration deadline of October
                                                   10
     Case 2:20-cv-01903-SPL Document 16 Filed 10/02/20 Page 13 of 18




1    27—which would fall after the October 23 deadline for voters to request an early ballot
2    in Arizona. See A.R.S. § 16-542; Ex. C at ¶ 13. Arizona’s voter registration forms
3    provide a designated space for a voter to request placement on the permanent early voter
4    list. See Ex. B. If a voter checks that box and the form is received by county officials at
5    or near the October 23 deadline to request a ballot, there is no guarantee that the form
6    will be processed in time for local elections officials to send a ballot, much less for the
7    voter to return it by 7:00 p.m. on Election Day. See A.R.S. § 16-550. Thus, voters who
8    expect to receive an early ballot may not receive one. Additionally, early voting begins
9    October 7. See A.R.S. § 16-542. If the Deadline were extended, election officials would
10   have to simultaneously process voter registrations and early ballots. Arizona already has
11   high rates of early voting, but with the pandemic those numbers are sure to be higher. A
12   Court order asking election officials to process voter registrations while simultaneously
13   processing early ballots—where election officials have had no time to prepare at this late
14   stage—presents a significant burden. As this Court noted in 2016 in a similar lawsuit,
15   “the voter registration deadline is only one step in a series of orchestrated events that
16   must take place before the election, and officials must strategically undertake a
17   multitude of critical tasks imposed by law.” See Reagan, 2016 WL 6523427 at *11.
18          Plaintiffs’ request for a mandatory injunction would add additional (as of yet
19   undetermined) steps in a delicate framework that has been refined to accurately process
20   millions of votes in a safe, secure, and efficient manner. “[N]othing about [the process
21   entailed with Plaintiffs’ request] can be accurately described as mere administrative
22   inconvenience or “easily manageable.” Id. The State’s interests in enforcing the
23   Deadline easily justify the limited burden imposed on Plaintiffs.
24          v. The COVID-19 Pandemic Does Not Render the Deadline Unconstitutional.
25   Finally, Plaintiffs’ arguments relating to COVID-19 do not strengthen their claims.
26   Given the uncertainty and instability surrounding COVID-19, the State has an even
27   stronger interest in adhering to Deadline to ensure the orderly administration of the
28   election and preserve public confidence in the integrity of the election. See Crawford,
                                                 11
         Case 2:20-cv-01903-SPL Document 16 Filed 10/02/20 Page 14 of 18




1    553 U.S. at 197. 6 Again, Plaintiffs primarily rely on their own self-imposed goal to
2    register 55,000 voters to argue that their failure to reach that goal means that Arizona’s
3    Deadline is unconstitutional. See Motion at 6. But the State’s overall registration totals
4    suggest that Arizonans have been able to timely register, despite COVID-19. In fact,
5    more Arizonans are registered to vote in 2020 than were registered to vote by the voter
6    registration deadline for the General Election in 2016. That voters have not chosen to
7    register to vote by using Plaintiffs’ services does not call into question the
8    constitutionality of the Deadline. And an order from this Court extending the Deadline
9    will not have anything to do with whether Arizonans will decide to have Plaintiffs assist
10   them in registering to vote.
11            The cases Plaintiffs cite do not help them either. See Motion at 7-8. Plaintiffs
12   omit several distinguishing facts from all of these cases, the first of which is that most
13   were decided within the first two months of the pandemic. Second, an important fact
14   was whether the government’s orders restricting activities outside the home exempted
15   constitutionally protected speech activities. See Fair Maps Nevada v. Cegavske, No.
16   3:20-cv-00271, 2020 WL 2798018, at *13 (D. Nev. May 29, 2020) (emphasizing “the
17   Stay at Home Order did not permit circulators to be out collecting signatures”); Esshaki
18   v. Whitmer, No. 2:20-CV-10831-TGB, 2020 WL 1910154, at *4 (E.D. Mich. Apr. 20,
19   2020) (granting candidate relief where governor’s stay-at-home order did not exempt
20   free speech activities). 7 Third, the cases Plaintiffs cite involved requirements that the
21   activity be conducted in-person. See Libertarian Party of Illinois v. Pritzker, No. 20-CV-
22
     6
       See also Michael Morley, Election Emergencies: Voting in the Wake of Natural
23   Disasters and Terrorist Attacks, 67 Emory L.J. 545, 593 (2018) (states have “important
     interests in adhering to voter registration deadlines in the wake of election emergencies
24   to allow them to focus their resources on recovering from the emergency, ensuring the
     accuracy of voter registrations they have received, relocating polling places as needed,
25   ensuring adequate staffing for the voting period, and otherwise minimizing the likelihood
     of errors or delays in voting.”).
26
     7
       Additionally, in Esshaki, “the State conceded at oral argument that the signature-
27   gathering due date [April 21] could be moved back to May 8, 2020 without significant
     impairment of the State’s interests.” 2020 WL 1910154 at *7.
28
                                                 12
         Case 2:20-cv-01903-SPL Document 16 Filed 10/02/20 Page 15 of 18




1    2112, 2020 WL 1951687, at *1 (N.D. Ill. Apr. 23, 2020); Goldstein v. Sec'y of
2    Commonwealth, 484 Mass. 516, 520, 142 N.E.3d 560, 566 (2020). But in cases where—
3    as here—the orders exempted constitutionally protected speech activities and there are
4    no in-person requirements, COVID-19 was an insufficient reason to grant the relief
5    requested. See, e.g., Thompson, 959 F.3d at 810 (upholding election regulations for
6    signature-gathering in support of initiatives and stating that “we believe that Ohio’s
7    express exemption [of First Amendment protected activity] is vitally important here.”);
8    Common Sense Party v. Padilla, 2020 WL 3491041, at *1 (E.D. Cal. June 26, 2020).
9             Padilla, which specifically addressed voter registration activities, is instructive
10   here. In that case, the Common Sense Party sued to enjoin enforcement of a California
11   law that required a minimum number of registered voters for a party to qualify for
12   recognition on the presidential election ballot. Padilla, at *1. The Party alleged the
13   pandemic prevented them from registering a sufficient number of voters. Id. In denying
14   relief, the court cited the numerous ways plaintiffs could register voters without direct
15   physical contact and the fact that the governor’s orders exempted election-related
16   activities. Id. at *6. The court concluded “a short window where in-person solicitation
17   may not have been permitted does not qualify as a ‘severe’ burden.” Id. These
18   circumstances are present here. Plaintiffs do not have to take action within a limited
19   window of time to accomplish their election-related objectives. See, e.g., Pritzker, 2020
20   WL 1951687, at *4. There is no time window; a person in Arizona can register to vote
21   years in advance of an election. 8
22            In short, neither the facts nor the law “clearly favor” Plaintiffs. See Comm. of
23   Cent. Am. Refugees, 795 F.2d at 1441; see also Soules v. Kauaians for Nukoli Campaign
24   Comm., 849 F.2d 1176, 1182–83 (9th Cir. 1988)) (while courts have a duty to ensure
25
26   8
       Cases dealing with the aftermath of a hurricane, and the attendant effects on voters’
     rights immediately after a storm, are also inapposite. See Motion at 7-8 (citing Fla.
27   Democratic Party v. Scott, 215 F. Supp. 3d 1250, 1254 (N.D. Fla. 2016), and Ga. Coal
     for the People’s Agenda, Inc. v. Deal, 214 F. Supp. 1344 (S.D. Ga. 2016)).
28
                                                  13
     Case 2:20-cv-01903-SPL Document 16 Filed 10/02/20 Page 16 of 18




1    that elections “conform to constitutional standards,” courts must “undertake that duty
2    with a clear-eyed and pragmatic sense of the special dangers of excessive judicial
3    interference with the electoral process”).
4           B.     Plaintiffs Have Not Demonstrated Irreparable Harm
5           Because Plaintiffs’ likelihood of success on the merits is extremely low, their
6    threshold requirement for showing irreparable harm is heightened. See Save Our
7    Sonoran, Inc. v. Flowers, 408 F.3d 1113, 1120 (9th Cir. 2005). Plaintiffs cannot satisfy
8    this heightened threshold for several reasons, even in light of COVID-19.
9           First, Plaintiffs’ claim of irreparable injury (failure to achieve their organization’s
10   goal of registering 55,000 voters) allegedly caused by the Deadline is not cognizable.
11   See Al Otro Lado v. Wolf, 952 F.3d 999, 1008 (9th Cir. 2020) (“[s]elf-inflicted wounds
12   are not irreparable injuries”). There are numerous election regulations with which voters
13   must comply to have their vote counted. If an organization wishes for certain voters’
14   ballots to be counted, the organization must educate those voters on how to comply with
15   those deadlines. No irreparable injury could be claimed for resources diverted to
16   educating voters on any constitutional election regulation. Again, Plaintiffs’ failure to
17   show any likelihood of success on the merits dooms their claim of irreparable injury.
18          Plaintiffs’ claim here that the Deadline is unconstitutional is not related to any
19   increased hardship associated with the pandemic. While the pandemic creates significant
20   challenges in an election year, it does not justify rewriting Arizona’s 30 year-old statute
21   on the eve of an election. The very real reasons it made sense to temporarily suspend
22   election laws in other states to account for COVID-19 when it first emerged do not
23   support enjoining the Deadline seven months after COVID-19 began community spread.
24          C.     The Balance of Equities and the Public Interest Favor the Secretary
25          Enjoining the Deadline is not in the public interest, and the balance of equities
26   favors the Secretary. “[D]istrict courts must give serious consideration to the balance of
27   equities.” Earth Island Inst. v. Carlton, 626 F.3d 462, 475 (9th Cir. 2010) (citation
28   omitted). In doing so, courts must consider “all of the competing interests at stake.” Id.
                                                  14
     Case 2:20-cv-01903-SPL Document 16 Filed 10/02/20 Page 17 of 18




1    “[T]he less certain the district court is of the likelihood of success on the merits, the
2    more plaintiffs must convince the district court that the public interest and balance of
3    hardships tip in their favor.” Sw. Voter Registration Educ. Project v. Shelley, 344 F.3d
4    914, 918 (9th Cir. 2003). This burden is even higher when, as here, Plaintiffs seek a
5    mandatory injunction that would require this Court to rewrite state law for the coming
6    election. See Comm. of Cent. Am. Refugees, 795 F.2d at 1441.
7           Of course, Plaintiffs and the Secretary alike benefit from ensuring public health
8    and safety. See Grand River Enterprises Six Nations, Ltd. v. Pryor, 425 F.3d 158, 169
9    (2d Cir. 2005) (“public health” is a “significant public interest”). But the facial
10   constitutionality of the Deadline is not disputed, and the public interest is not served by
11   enjoining the statute. Plaintiffs’ requested relief only increases potential burdens
12   associated with this last-minute request. Critically, Plaintiffs do not acknowledge the
13   clear tension between their proposed deadline and other statutory deadlines with which
14   county officials must comply. Plaintiffs’ proposal would conflict with information in the
15   Secretary’s Publicity Pamphlet and other official election communications that have
16   already been published and disseminated. See Ex. C.
17          Finally, Plaintiffs overlook important public interest implications associated with
18   enjoining the statute. Enjoining any state law, particularly a well-established and
19   generally-applicable election law, has significant consequences. The State’s legislative
20   process is entitled to respect, and a state “suffers an irreparable injury whenever an
21   enactment of its people or their representatives is enjoined.” Coal. v. Econ. Equity v.
22   Wilson, 122 F.3d 718, 719 (9th Cir. 1997). The Deadline does not violate the
23   Constitution. Plaintiffs have not established that the balance of equities and public
24   interest favor an injunction, and COVID-19 does not alter this outcome.
25                                    IV.    CONCLUSION
26          Plaintiffs have not demonstrated that the law or the facts clearly favor them to
27   warrant a mandatory injunction. Accordingly, the Court should deny Plaintiffs’ Motion.
28          RESPECTFULLY SUBMITTED this 2nd day of October, 2020.
                                     15
     Case 2:20-cv-01903-SPL Document 16 Filed 10/02/20 Page 18 of 18




                                              /s/ Linley Wilson
1
                                              Kara Karlson (029407)
2                                             Linley Wilson (027040)
                                              2005 North Central Avenue
3                                             Phoenix, AZ 85004-1592
4                                             (602) 542-4951

5                                             Attorneys for Defendant Arizona
                                              Secretary of State Katie Hobbs
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         16
